DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to communications filed September 15, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.


Response to Arguments
Applicant's arguments filed September 15, 2021 regarding the rejection of claims 1, 10, and 18 under 35 U.S.C 103 (a) have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 10, and 18 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2, 4, 6, 9-13, 16, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCullen et al. (US 2007/0112781) in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and in further view of Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) and Chen et al. (US 2009/01664929) (hereinafter Chen).
Regarding claim 1, McCullen teaches a method for modifying a website search engine, comprising: creating a search engine for searching within a particular website (see Fig. 4, Fig. 23, para [0209-0212], discloses developer creating a limited search in a community by specifying object class, bean type, and additional parameters on search controls in which a search will be executed against), including creating search information for a plurality of webpages of the particular website (see Figs. 23-24,  para [0214-0215], discloses search information for separate search control resources for searching within a particular location of a community repository); updating the search information to include one or more rules to granularly exclude a portion of a particular webpage (see Table 11, para [0124], para [0127], discloses updating search information to include dynamic granular interaction that provides dynamic content tags, updating only portions of pages without the need to update entire page).

Frieden teaches updating the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website (see Fig. 1B, Fig. 6A, para [0098], para [0118], discloses updating search information related to administrate auto-tags dedicated to ranking the importance of an users actions over time on pages as shown in Fig. 6A); providing a user interface that specifies ranking factors corresponding to the one or more custom tags (see Fig. 6A, para [0118], discloses an administration console  for specifying ranking factors corresponding to tags); receiving via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors (see Fig. 6A, para [0112], para [0117], discloses receiving user input weights for ranking factors).
McCullen/Frieden are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen to include ranking factors corresponding 
McCullen/Frieden do not explicitly teach automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Edmonds teaches automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights (see Figs. 4-6, para [0007],  para [0049-0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search request); after the automatically modifying, receiving a search query for the particular website (see Figs. 4-6, para [0050], discloses receiving a search query and displaying search results in a priority order based on a tag-based evaluation of relevance); and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function (see Figs. 7-8, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance), the plurality of search results being provided in a ranked list according to the automatically modified ranking function (see Fig. 4-6, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden to automatically modify ranking function from disclosure of Edmonds. The motivation to combine these arts is disclosed by Edmonds as "As website developers will appreciate, good metadata increases search engine visibility" (see para [0007]) and automatically modifying ranking function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
McCullen/Frieden/Edmonds do not explicitly teach receiving a modification to the plurality of search results in the ranked list, the modification comprising a manual re-ranking of the plurality of search results such that at least one of the plurality of search results is pinned into a new position which reorders the ranked list, wherein unpinning of the at least one of the plurality of search results returns the at least one of the plurality of search results to an original position in the ranked list.
Chen teaches receiving a modification to the plurality of search results in the ranked list, the modification comprising a manual re-ranking of the plurality of search results such that at least one of the plurality of search results is pinned into a new position which reorders the ranked list (see Fig. 5, para [0079-0081], discloses receiving user edits to ranked list of search results using personal lineup editor for re-ranking search results, allowing user to manually add or delete search results in ranked list of search results), wherein unpinning of the at least one of the plurality of search results returns the at least one of the plurality of search results to an original position in the ranked list (see para [0079], discloses user deleting an added search result in ranked search result list, it is known to one of ordinary skill in the art that ranked search result list will return to search results in original position prior to user adding search results to ranked search result list).
McCullen/Frieden/Edmonds/Chen are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds to manually re-rank search results from disclosure of Chen. The motivation to combine these arts is disclosed by Chen as "The personal lineup editor 106 allows community collaborative searches so that the user may intuitively modify search results 120" (see para [0053]) and manually re-ranking search results is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, McCullen teaches a non-transitory, computer accessible memory medium storing program instructions for modifying a website search engine, wherein the program instructions are executable by one or more processors to (see Fig. 1): create a search engine for searching within a particular website (see Fig. 4, Fig. 23, para [0209-0212], discloses developer creating a limited search in a community by specifying object class, bean type, and additional parameters on search controls in which a search will be executed against), comprising creating search information for a plurality of webpages of the particular website (see Figs. 23-24,  para [0214-0215], discloses search information for separate search control resources for searching within a particular location of a community repository);  update the search information to include one or more rules to granularly exclude a portion of a particular see Table 11, para [0124], para [0127], discloses updating search information to include dynamic granular interaction that provides dynamic content tags, updating only portions of pages without the need to update entire page).
McCullen does not explicitly teach update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website; provide a user interface that specifies ranking factors corresponding to the one or more custom tags; receive via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors; automatically modify a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receive a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Frieden teaches update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website (see Fig. 1B, Fig. 6A, para [0098], para [0118], discloses updating search information related to administrate auto-tags dedicated to ranking the importance of an users actions over time on pages as shown in Fig. 6A); provide a user interface that specifies ranking factors corresponding to the one or more custom tags (see Fig. 6A, para [0118], discloses an administration console  for specifying ranking factors corresponding to tags); receive via the user interface user input specifying one or more particular weights for a respective one or more of the ranking factors (see Fig. 6A, para [0112], para [0117], discloses receiving user input weights for ranking factors).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen to include ranking factors corresponding to custom tags from disclosure of Frieden. The motivation to combine these arts is disclosed by Frieden as " improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher" (see para [0003]) and include ranking factors corresponding to custom tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success
McCullen/Frieden do not explicitly teach automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Edmonds teaches automatically modify a ranking function of the search engine for the particular website as a function of the specified one or more particular weights (see Figs. 4-6, para [0007],  para [0049-0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search request); after the automatically modifying, receive a search query for the particular website (see Figs. 4-6, para [0050], discloses receiving a search query and displaying search results in a priority order based on a tag-based evaluation of relevance); and in response to receiving the search query, provide a plurality of search results using the automatically modified ranking function (see Figs. 7-8, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance), the plurality of search results being provided in a ranked list according to the automatically modified ranking function (see Fig. 4-6, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance).
McCullen/Frieden/Edmonds are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden to automatically modify ranking function from disclosure of Edmonds. The motivation to combine these arts is disclosed by Edmonds as "As website developers will appreciate, good metadata increases search engine visibility" (see para [0007]) and automatically modifying ranking function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
McCullen/Frieden/Edmonds do not explicitly teach receive a modification to the plurality of search results in the ranked list, the modification comprising a manual re-ranking of the plurality of search results such that at least one of the plurality of search results is pinned into a new position which reorders the ranked list, wherein unpinning of the at least one of the plurality of search results returns the at least one of the plurality of search results to an original position in the ranked list.
Chen teaches receive a modification to the plurality of search results in the ranked list, the modification comprising a manual re-ranking of the plurality of search results such that at least one of the plurality of search results is pinned into a new position which reorders the ranked list (see Fig. 5, para [0079-0081], discloses receiving user edits to ranked list of search results using personal lineup editor for re-ranking search results, allowing user to manually add or delete search results in ranked list of search results), wherein unpinning of the at least one of the plurality of search results returns the at least one of the plurality of search results to an original position in the ranked list (see para [0079], discloses user deleting an added search result in ranked search result list, it is known to one of ordinary skill in the art that ranked search result list will return to search results in original position prior to user adding search results to ranked search result list).
McCullen/Frieden/Edmonds/Chen are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds to manually re-rank search results from disclosure of Chen. The motivation to combine these arts is disclosed by Chen as "The personal lineup editor 106 allows community collaborative searches so that the user may intuitively modify search results 120" (see para [0053]) and manually re-ranking search results is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, McCullen teaches a system comprising: one or more processors; and at least one memory coupled to the one or more processors, wherein the at least one memory stores program instructions for modifying a website search engine, the program instructions being executable by the one or more processors (see Fig. 1) to: create a search engine for searching within a particular website (see Fig. 4, Fig. 23, para [0209-0212], discloses developer creating a limited search in a community by specifying object class, bean type, and additional parameters on search controls in which a search will be executed against), comprising creating search information for a plurality of webpages of the particular website (see Figs. 23-24,  para [0214-0215], discloses search information for separate search control resources for searching within a particular location of a community repository); update the search information to include one or more rules to granularly exclude a portion of a particular webpage (see Table 11, para [0124], para [0127], discloses updating search information to include dynamic granular interaction that provides dynamic content tags, updating only portions of pages without the need to update entire page).
McCullen does not explicitly teach update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website; provide a user interface that specifies ranking factors corresponding to the one or more custom tags; receive via the user interface user an input specifying a particular weight for one the ranking factors; automatically modify a ranking function of the search engine for the particular website as a function of the specified particular weight; receive a search query for the particular website; and in response to receiving a search query for the particular website, provide a plurality of search results using the automatically modified ranking function.
Frieden teaches update the search information to include information related to one or more custom tags dedicated for customizing the search engine of the particular website (see Fig. 1B, Fig. 6A, para [0098], para [0118], discloses updating search information related to administrate auto-tags dedicated to ranking the importance of an users actions over time on pages as shown in Fig. 6A); provide a user interface that specifies ranking factors corresponding to the one or more custom tags (see Fig. 6A, para [0118], discloses an administration console  for specifying ranking factors corresponding to tags); receive via the user interface user an input see Fig. 6A, para [0112], para [0117], discloses receiving user input weights for ranking factors).
McCullen/Frieden are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen to include ranking factors corresponding to custom tags from disclosure of Frieden. The motivation to combine these arts is disclosed by Frieden as " improve the quality and relevance of the top hits to improve the chances that the documents found by the searcher" (see para [0003]) and include ranking factors corresponding to custom tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success
McCullen/Frieden do not explicitly teach automatically modifying a ranking function of the search engine for the particular website as a function of the specified one or more particular weights; after the automatically modifying, receiving a search query for the particular website; and in response to receiving the search query, providing a plurality of search results using the automatically modified ranking function.
Edmonds teaches automatically modify a ranking function of the search engine for the particular website as a function of the specified particular weight (see Figs. 4-6, para [0007],  para [0049-0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search request); receive a search query for the particular website (see Figs. 4-6, para [0050], discloses receiving a search query and displaying search results in a priority order based on a tag-based evaluation of relevance); and in response to receiving a search query for the particular website, provide a plurality of search results see Figs. 7-8, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance), the plurality of search results being provided in a ranked list according to the automatically modified ranking function (see Fig. 4-6, para [0050], discloses displaying search results in a priority order based on a tag-based evaluation of relevance).
McCullen/Frieden/Edmonds are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden to automatically modify ranking function from disclosure of Edmonds. The motivation to combine these arts is disclosed by Edmonds as "As website developers will appreciate, good metadata increases search engine visibility" (see para [0007]) and automatically modifying ranking function is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
McCullen/Frieden/Edmonds do not explicitly teach receiving a modification to the plurality of search results in the ranked list, the modification comprising a manual re-ranking of the plurality of search results such that at least one of the plurality of search results is pinned into a new position which reorders the ranked list, wherein unpinning of the at least one of the plurality of search results returns the at least one of the plurality of search results to an original position in the ranked list.
Chen teaches receiving a modification to the plurality of search results in the ranked list, the modification comprising a manual re-ranking of the plurality of search see Fig. 5, para [0079-0081], discloses receiving user edits to ranked list of search results using personal lineup editor for re-ranking search results, allowing user to manually add or delete search results in ranked list of search results), wherein unpinning of the at least one of the plurality of search results returns the at least one of the plurality of search results to an original position in the ranked list (see para [0079], discloses user deleting an added search result in ranked search result list, it is known to one of ordinary skill in the art that ranked search result list will return to search results in original position prior to user adding search results to ranked search result list).
McCullen/Frieden/Edmonds/Chen are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds to manually re-rank search results from disclosure of Chen. The motivation to combine these arts is disclosed by Chen as "The personal lineup editor 106 allows community collaborative searches so that the user may intuitively modify search results 120" (see para [0053]) and manually re-ranking search results is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, McCullen/Frieden/Edmonds/Chen teach a method of claim 1 and a medium of claim 10. 
McCullen/Frieden do not explicitly teach wherein the specified one or more particular weights are relative weights.
see Figs. 4-6, para [0045], para [0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in search query).

Regarding claim 4, McCullen/Frieden/Edmonds/Chen teach a method of claim 1.
McCullen does not explicitly teach wherein the user input specifies the particular weights for all of the respective ranking factors, the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the specified particular weights. 
Frieden teaches wherein the user input specifies the particular weights for all of the respective ranking factors (see Fig. 6A, para [0116], discloses user specifying weights of rank factors).
McCullen/Frieden do not explicitly teach the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the specified particular weights.
Edmonds teaches the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the specified particular weights (see Fig. 2, para [0048], discloses automatically modifying the ranking function for ranking metrics).

Regarding claims 6 and 16, McCullen/Frieden/Edmonds/Chen teach a method of claim 1 and a medium of claim 10. 

Frieden teaches wherein the user interface comprises a slider bar for each of the ranking factors, the user input comprising adjustments to the slider bars to specify the particular weight for the respective ranking factors (see Fig. 6a, para [0112], discloses sliders for ranking factors).

Regarding claim 9, McCullen/Frieden/Edmonds/Chen teach a method of claim 1.
	McCullen further teaches wherein the creating search information for the plurality of webpages of the particular website comprises: creating a document comprising the search information for each webpage (see Fig. 3, para [0126], para [0184], discloses creating a list of searches comprising searched information).

Regarding claim 12, McCullen/Frieden/Edmonds/Chen teach a medium of claim 10.
McCullen does not explicitly teach there are four of the ranking factors.
Frieden teaches there are four of the ranking factors (see Fig. 6A, para [0117], discloses four ranking factors).

Regarding claim 13, McCullen/Frieden/Edmonds/Chen teach a medium of claim 10.
McCullen does not explicitly teach the input specifies particular weights for the four ranking factors, the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the four specified particular weights.
Frieden teaches the input specifies particular weights for the four ranking factors (see Fig. 6A, para [0116], discloses user specifying weights of rank factors).
McCullen/Frieden do not explicitly teach the automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the four specified particular weights.
Edmonds teaches automatically modifying comprising modifying the ranking function of the search engine for the particular website as a function of each of the four specified particular weights (see Fig. 2, para [0048], discloses automatically modifying the ranking function for ranking metrics).

Regarding claim 19, McCullen/Frieden/Edmonds/Chen teach a system of claim 18.
McCullen/Frieden does not explicitly teach receive, via the search-customization user interface, additional user input specifying particular weights for other ones of the ranking factors; automatically modify the ranking function of the search engine for the particular website as a function of the specified particular weights; after the automatically modifying, receive a search query for the particular website; and in 
Edmonds teaches receive, via the search-customization user interface, additional user input specifying particular weights for other ones of the ranking factors (see Fig. 2, para [0007], discloses additional ranking factors are generated tag metadata and a first custom tag is initial set of predefined tags); automatically modify the ranking function of the search engine for the particular website as a function of the specified particular weights (see Figs. 4-6, para [0050], discloses automatically re-ranking search results based on highest relative tag corresponding to the tag domain identified in first user input); after the automatically modifying, receive a search query for the particular website (see Figs. 4-6, para [0050], discloses modifying ranking of search results based on weight of ranking factors  and receiving a search query); and in response to receiving a search query for the particular website, provide a plurality of search results using the modified ranking function (see Figs. 7-8, para [0050], discloses providing search results using ranking).

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCullen in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) and Chen as applied to claims 1, 10, and 18, and in further view of Martinez et al. (US 2008/0082904 A1) (hereinafter Martinez).
Regarding claims 5, 15, and 20, McCullen/Frieden/Edmonds/Chen teach a method of claim 1, medium of claim 10, and system of claim 18.

Martinez teaches wherein each of the ranking factors is added to the user interface for a respective one of the one or more custom tags inserted into a source code of the particular website (see Fig. 4, para [0102], discloses inserting content-embedding code into an HTML page corresponding to an information web page).
McCullen/Frieden/Edmonds/Chen/Martinez are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds/Chen to include source code from disclosure of Martinez. The motivation to combine these arts is disclosed by Martinez as "providing incentives and facilitating mechanisms, such as content-embedding code, the process of finding and using media content can be simplified, resulting in improved work product, greater authorized use of content" (see para [0031]) and that ranking attributes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCullen in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) and Chen as applied to .
Regarding claims 7 and 17, McCullen/Frieden/Edmonds/Chen teach a method of claim 1, medium of claim 10, and system of claim 18.
McCullen/Frieden/Edmonds/Chen does not explicitly teach wherein the ranking functions are usable for a plurality of different search contexts, and wherein the different search contexts comprise an autocomplete search context or a full text search context.
Mizrahi teaches wherein the ranking functions are usable for a plurality of different search contexts, and wherein the different search contexts comprise an autocomplete search context or a full text search context (see para [0027], para [0044], discloses autocomplete of searches).
McCullen/Frieden/Edmonds/Chen/Mizrahi are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds/Chen to include autocomplete from disclosure of Mizrahi. The motivation to combine these arts is disclosed by Mizrahi as "users that discover it via the search engine and add it to their personal collection or ignore it, will assist in improving the metadata for the content and hence the search results." (see para [0081]) and including autocomplete is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCullen in view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) and Chen and as applied to claim 1, and in further view of Goldentouch (US 2009/0254529 A1) (hereinafter Goldentouch).
Regarding claim 8, McCullen/Frieden/Edmonds/Chen teach a method of claim 1.
	McCullen/Frieden/Edmonds/Chen does not explicitly teach wherein the one or more custom tags comprise: a tag associated with social endorsements on one or more social networks.
Goldentouch teaches wherein the one or more custom tags comprise: a tag associated with social endorsements on one or more social networks (see Fig. 18, para [0500], para [0602], discloses social endorsements associated with custom tags).
McCullen/Frieden/Edmonds/Chen/Goldentouch are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds/Chen to include endorsement information associated with tag from disclosure of Goldentouch. The motivation to combine these arts is disclosed by Goldentouch as "provide methods for improving the stability, availability and functionality of web page storage, marking and sharing." (see para [0210]) and including endorsement information associated with tag is well known to persons of ordinary skill in the art, and therefore one of ordinary skill .

Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCullen view of Frieden et al. (US 2008/0016098 A1) (hereinafter Frieden), and Edmonds et al. (US 2008/0201348 A1) (hereinafter Edmonds) and Chen as applied to claims 1 and 10, and in further view of Kublicks (US 2007/0067297) (hereinafter Kublicks).
Regarding claim 3, McCullen/Frieden/Edmonds/Chen teach a method of claim 1.
McCullen/Frieden/Edmonds/Chen do not explicitly teach wherein the ranking factors includes one or more from a group consisting of engagement, popularity, history, 29348US/9348/ELASTI social importance, revenue, and cost.
Kublicks teaches wherein the ranking factors includes one or more from a group consisting of engagement, popularity, history,  social importance, revenue, and cost (see para [0026-0027], para [0037], para [0368], discloses ranking factors including website activity, cost, and popularity).
McCullen/Frieden/Edmonds/Chen/Kublicks are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds/Chen to include cost and popularity ranking factors from disclosure of Kublicks. The motivation to combine these arts is disclosed by Kublicks as " Web sites that have not attained top search engine rankings are effectively invisible to target online audiences" (see para [0023]) 

 Regarding claim 14, McCullen/Frieden/Edmonds/Chen teach a medium of claim 10.
McCullen/Frieden/Edmonds/Chen do not explicitly teach wherein the four ranking factors include engagement, popularity, history and cost per thousand impressions.
Kublicks teaches wherein the four ranking factors include engagement, popularity, history and cost per thousand impressions (see para [0026-0027], para [0037], para [0109], discloses ranking factors including website activity, and popularity, cost per click).
McCullen/Frieden/Edmonds/Chen/Kublicks are analogous arts as they are both from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of McCullen/Frieden/Edmonds/Chen to include cost and popularity ranking factors from disclosure of Kublicks. The motivation to combine these arts is disclosed by Kublicks as " Web sites that have not attained top search engine rankings are effectively invisible to target online audiences" (see para [0023]) and including cost and popularity ranking factors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159